UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2131


In Re:   AVA MAUREEN SAWYER,

                 Debtor.

--------------------------

AVA MAUREEN SAWYER,

                 Plaintiff – Appellant,

           v.

DEAN S. WORCESTER,

                 Defendant – Appellee,

           and

ESTATE OF PRESTON CONNER, SR.,

                 Creditor.



                               No. 09-2133


In Re:   AVA MAUREEN SAWYER,

                 Debtor.

--------------------------

AVA MAUREEN SAWYER,

                 Plaintiff – Appellant,

           v.
DEAN S. WORCESTER,

                Defendant – Appellee,

          v.

ESTATE OF PRESTON CONNER,

                Movant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Leonie M. Brinkema,
District Judge.  (1:09-cv-00431-LMB-IDD; 1:09-cv-00298-LMB-IDD;
07-13021-RGM)


Submitted:   November 18, 2010          Decided:   December 9, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ava Maureen Sawyer, Appellant Pro Se.     John David Griffin,
Deborah Campbell Welsh, WINCHESTER LAW GROUP P.C., Winchester,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              In    these     consolidated         appeals,    Ava    Maureen    Sawyer

seeks   to     appeal     the    district         court’s   orders      affirming     the

bankruptcy court’s orders overruling Sawyer’s objection to the

validity of the Appellee’s claim in her Chapter 13 proceeding

and denying her motions for reconsideration.                         We have reviewed

the record and find no reversible error.                    Accordingly, we affirm

for   the     reasons       stated     by   the     district    court.         Sawyer v.

Worcester,         Nos.   1:09-cv-00431-LMB-IDD;              1:09-cv-00298-LMB-IDD;

07-13021-RGM (E.D. Va. filed Aug. 26, 2009 & entered Aug. 27,

2009; Aug. 31, 2009).                 The Appellees have filed a motion to

dismiss     the     appeals     for   failure      to   prosecute.       We    deny   the

motion as moot.             We dispense with oral argument because the

facts   and    legal      contentions       are    adequately     presented      in   the

materials     before      the    court      and    argument     would    not    aid   the

decisional process.

                                                                                AFFIRMED




                                             3